 


114 HR 5351 EH: To prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5351 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba. 
 
 
1.Prohibition on any transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba 
(a)ProhibitionNo amounts authorized to be appropriated or otherwise available for any department or agency of the United States Government may be used during the period specified in subsection (b) to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions, or to any foreign country or entity, of any individual detained at Guantanamo. (b)Specified periodThe period specified in this subsection is the period that— 
(1)begins on the date of the enactment of this Act; and (2)ends on the earlier of— 
(A)the date of the enactment of an Act authorizing appropriations for military activities of the Department of Defense for fiscal year 2017; or (B)January 21, 2017. 
(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the control of the Department of Defense; or 
(B)otherwise detained at United States Naval Station, Guantanamo Bay.  Passed the House of Representatives September 15, 2016.Karen L. Haas,Clerk.  